                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON



UNITED STATES OF AMERICA

v.                               CRIMINAL ACTION NO. 2:16-00021
                                                     2:08-00070

TIMOTHY LEFTENANT



        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


          On May 3, 2019, the United States of America appeared

by C. Haley Bunn, Assistant United States Attorney, and the

defendant, Timothy Leftenant, appeared in person and by his

counsel, Philip B. Sword, for a hearing on the petition seeking

revocation of supervised release submitted by United States

Probation Officer Justin L. Gibson.    The defendant commenced a

30-month term of supervised release on Count One and a 54-month

term on Count Two in Criminal No. 2:08-00070, and a three-year

term of supervised release in Criminal No. 2:16-00021, as more

fully set forth in the Supervised Release Revocation and

Judgment Order entered on October 14, 2016, and the Judgment

Including Sentence Under the Sentencing Reform Act entered by

the court on October 14, 2016.
            The court heard the admissions of the defendant and

the representations and argument of counsel.


            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:    (1) the defendant left the judicial district, the

Southern District of West Virginia, without permission inasmuch

as on January 14, 2019, he provided the probation officer with

his pay stub indicating he was employed with a company based out

of Charlotte, North Carolina, and which listed the defendant’s

address of residence as being in Charlotte, North Carolina, the

defendant having failed to obtain permission from the probation

officer or the court; (2) the defendant failed to file monthly

reports for September and November, 2018; (3) the defendant

failed to truthfully answer the probation officer’s questions as

set forth in Violation No. 3; and (4) the defendant failed to

timely notify the probation officer of his change in residence

and employment as set forth in Violation No. 4; all as admitted

by the defendant on the record of the hearing and all as set

forth in the petition on supervised release.




                                  2
           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

THREE (3) MONTHS, imposed as to each of Counts One and Two in

Criminal No. 2:08-00070 and in Criminal No. 2:16-00021, all of

which is to run concurrently, to be followed by a term of

supervised release of twenty-seven (27) months on Count One and

fifty-one (51) months on Count Two in Criminal No. 2:08-00070

and thirty-three (33) months in Criminal No. 2:16-00021, all of

which is to run concurrently, upon the standard conditions of

supervised release now in effect in this district as promulgated


                                 3
by the Administrative Office of the United States Courts

(National Form AO 245B) and the standard conditions as set forth

in Local Rule 32.3.


          The defendant was remanded to the custody of the

United States Marshal.


          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                    DATED:   May 10, 2019




                                4
